FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                             July 31, 2018
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
MARY ANNE SAUSE,

      Plaintiff - Appellant,

v.                                                            No. 16-3231
                                                   (D.C. No. 2:15-CV-09633-JAR-TJJ)
TIMOTHY J. BAUER, Chief of Police;                              (D. Kan.)
JASON LINDSEY, Police Officer of
Louisburg, Kansas; BRENT BALL, Police
Officer of Louisburg, Kansas; RON
ANDERSON, Former Chief of Police of
Louisburg, Kansas; LEE STEVENS,
Former Louisburg, Kansas Police Officer;
MARTY SOUTHARD, Mayor of City of
Louisburg, Kansas; TRAVIS
THOMPSON, Former Mayor of City of
Louisburg, Kansas,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, LUCERO and MORITZ, Circuit Judges.
                 _________________________________

       In light of the Supreme Court’s decision in Sause v. Bauer, No. 17-742, 2018 WL
3148262 (U.S. June 28, 2018), we remand to the district court with instructions to

(1) vacate its order dismissing Sause’s complaint and (2) conduct further proceedings



       *
         This order and judgment isn’t binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. But it may be cited for its persuasive
value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
consistent with the Supreme Court’s decision. The Clerk is directed to issue the mandate

forthwith.

                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge